    Case 1:19-cv-00597 Document 51 Filed 04/16/21 Page 1 of 4 PageID #: 296




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

JAMES E. GRAHAM II; DENNIS ADKINS
ROGER WRISTON; AND DAVID B. POLK;
On behalf of themselves and
Others similarly situated; and
UNITED MINE WORKERS OF AMERICA,
INTERNATIONAL UNION

                       Plaintiffs,

       v.                                            Civil Action No. 1:19-cv-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; AND
SOUTHERN COAL CORPORATION,

                       Defendants.


   PLAINTIFFS’ NOTICE OF MOTION FOR AN ORDER TO SHOW CAUSE WHY
   DEFENDANTS SHOULD NOT BE FOUND IN CIVIL CONTEMPT OF A COURT
                              ORDER



       1.      COMES NOW Plaintiffs, James E. Graham II; Dennis Adkins, Roger Wriston;

and David B. Polk; on behalf of themselves and others similarly situated (“the retiree Plaintiffs”)

and the United Mine Workers of America, International Union (“UMWA”) pursuant to Fed. R.

Civ. P. Rule 7(b) and Rule 70(e), and L.R. Civ. P. Rule 4.1.1 and Rule 7.1, and hereby move this

Court for an Order of Civil Contempt which is occasioned by the failure of Defendants Justice

Energy Co., Inc.; Keystone Service Industries, Inc., Bluestone Coal Corporation; Double-Bonus

Coal Co.; and Southern Coal Corporation to comply with the Consent Order issued on January 21,

2020 in this matter.
    Case 1:19-cv-00597 Document 51 Filed 04/16/21 Page 2 of 4 PageID #: 297




       2.      As provided more fully in the Declaration of Josh West attached hereto as Exhibit

No. 1, and in the Declaration of T.J. Baker attached hereto as Exhibit No. 2, and as set forth in

Plaintiffs’ Memorandum in Support of its Motion, since the issuance of the January 21, 2020

Consent Order, Defendants have failed to consistently comply with said Order as they have

periodically failed to provide prescription drug coverage as required by and set forth in the

collective bargaining agreements' Employee Benefit Plan, in violation of said Order. Defendants’

failure to Comply with the January 21, 2020 Consent Order constitutes civil contempt within the

meaning of 18 U.S.C. § 401.

       3.       Pursuant to Fed. R. Civ. P. Rule 10(c) (Form of Pleadings; Adoption by

Reference), Plaintiffs adopt by reference the statements set forth in their Complaint filed in this

matter, as well as the agreement contained in the January 21, 2020 Consent Order.

       4.      For the reasons set forth in this Motion, the Memorandum in Support of this

Motion, and the Declarations attached to this Motion, and pursuant to Fed. R. Civ. P. Rule 7(b)

and Rule 70(e), and L.R. Civ. P. 4.1.1, Plaintiffs hereby MOVE for entry of an ORDER to Show

Cause why Defendants should not be held in contempt for failing to comply with the January 21,

2020 Consent Order in this case. Plaintiffs further seek damages in the amount of any out-of-

pocket expenses incurred by the retirees and their eligible dependents during the time during which

the prescription drug coverage was cancelled, reasonable attorneys' fees, necessitated by this

contempt proceeding, and for such further and other relief as the Court may see fit to grant.




                                                 2
Case 1:19-cv-00597 Document 51 Filed 04/16/21 Page 3 of 4 PageID #: 298




                                Respectfully Submitted,

                                       /s/ Kevin F. Fagan               c
                                Kevin F. Fagan, Esquire - WVSB No. 5216
                                United Mine Workers of America
                                18354 Quantico Gateway Drive, Suite 200
                                Triangle, Virginia 22172
                                (703) 291-2425
                                (703) 291-2448 (fax)
                                Email: kfagan@umwa.org

                                Timothy J. Baker – Pro Hac Vice
                                United Mine Workers of America –
                                Virginia Bar No. 81826
                                18354 Quantico Gateway Drive
                                Triangle, VA 22172
                                (703) 291-2418
                                (703) 291-2448 (fax)
                                tjbaker@umwa.org




                                   3
    Case 1:19-cv-00597 Document 51 Filed 04/16/21 Page 4 of 4 PageID #: 299




                                CERTIFICATE OF SERVICE

               I hereby certify that on this 16th Day of April, 2021, I electronically filed the

foregoing PLAINTIFFS’ NOTICE OF MOTION FOR AN ORDER TO SHOW CAUSE

WHY DEFENDANTS SHOULD NOT BE FOUND IN CIVIL CONTEMPT OF A COURT

ORDER with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to CM/ECF participants. All others were served via e-mail and by 1st class U.S. mail.


                               Chris Schroeck– WVSB No. 13686
                               Bluestone Resources, Inc.
                               203 S. Jefferson St.
                               Roanoke, VA 24011
                               Phone: 540-492-4080, x 211
                               Chris.schroeck@bluestone-coal.com


                                                   /s/ Kevin F. Fagan               c
                                            Kevin F. Fagan, Esquire - WVSB No. 5216
                                            United Mine Workers of America
                                            18354 Quantico Gateway Drive, Suite 200
                                            Triangle, Virginia 22172
                                            (703) 291-2425
                                            (703) 291-2448 (fax)
                                            Email: kfagan@umwa.org




                                                4
